Case 6:20-cv-06675-FPG Document 3-3 Filed 09/17/20 Page 1 of 2

SURROGATE’S COURT OF THE STATE OF NEW YORK

 

COUNTY OF MONROE
ADMINISTRATION PROCEEDING, Estate of Daniel
T. Prude, NO. 2020-1616
alkia AFFIRMATION
OF ELLIOT
SHIELDS

Deceased.

 

 

Elliot Dolby Shields, an attorney duly admitted to practice law before the courts of the

State of New York, affirms the following under penalty of perjury, pursuant to CPLR §2106:

1. Iam nota party to this lawsuit. I am more than 18 years old.

2. Iam associated with Roth & Roth, LLP, co-counsel with Easton Thompson Kasperek
Shiffrin LLP for Tameshay Prude, as proposed administrator of the Estate of Daniel T.

Prude.

3. No probate or administration proceeding has been or will be filed in any other
jurisdiction.

4, Decedent resided in Chicago, Illinois, where he lived with his sister, the proposed
administrator, Tameshay Prude.

5. Decedent has no known property or assets or have any assets in Chicago, Illinois.

6. On March 22, 2020, decedent came to Rochester, New York to visit his brother, Joe

Prude.
Case 6:20-cv-06675-FPG Document 3-3 Filed 09/17/20 Page 2 of 2

7. On March 23, 2020, decedent was killed during an interaction with several Rochester

Police Department officers.

8. On July 27, 2020, Tameshay Prude, as proposed administrator of the estate of Daniel
T. Prude, served a Notice of Claim on the City of Rochester regarding a potential

wrongful death action.
9. This potential wrongful death action is the only known asset of decedent’s estate.

10. Under the Illinois intestacy statute, 755 ILCS 5, Probate Act of 1975, where a deceased
person is only survived by parents or siblings, the parents and siblings equally inherit
the estate; however, if one parent is deceased, the other parent receives a double share

of the estate.

11. Here, decedent was survived by his father, Joe Louis Cole, his brother, Joe Prude, and

his sister, Tameshay Prude. Decedent’s mother predeceased him.

12. Thus, under Illinois law, ‘there would be three distributees of decedent’s estate: his
father, Joe Lous Cole, who would inherit one-half of the estate; his brother, Joe Prude,
who would inherit one-quarter of the estate; and his sister, Tameshay Prude, the

proposed administrator, would inherit one-quarter of the estate.

Dated: New York, NY
August 20, 2020 oO) | |

Elliot Dolby Sfields

 
